Citation Nr: 0000667	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  96-45 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1976.  He also had a previous period of service of 
approximately two years and four months.  This appeal arises 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA), Regional Office and Insurance Center in 
Philadelphia, Pennsylvania (RO).  

In July 1999, a hearing was held in Washington, D.C., before 
the Board member rendering this decision, who was designated 
by the Chairman to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  A VHA opinion obtained in December 1999 indicates that it 
is reasonable to assume that the veteran's inservice episode 
of viral hepatitis in 1973 was the first manifestation of his 
current hepatitis C, which was noted in 1995.  


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim is well grounded and there is no further duty to 
assist the claimant in the development of the claim.  38 
U.S.C.A. § 5107 (West 1991). 

The veteran has claimed service connection for hepatitis C on 
one of two bases:  direct incurrence during service, or as 
the result of VA medical treatment.  Service connection may 
be established for disability resulting from personal injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  A veteran 
is entitled to additional compensation if he or she was 
injured as a consequence of hospitalization or treatment, and 
such injury or aggravation resulted in additional disability. 
38 U.S.C.A. § 1151 (West 1991).

The service medical records indicate that the veteran was 
treated for viral hepatitis in September 1973.  In January 
1975, he was accidentally shot near the left knee, and he 
underwent surgery for removal of the bullet fragments.  
There was no indication in the record that he received a 
blood transfusion.  

Following service, the veteran underwent arthroscopic 
procedures on the left knee at VA facilities in June 1985 
and November 1990.  There was no indication that blood 
transfusions were performed.  Hepatitis C was diagnosed in 
March 1995.  A liver biopsy in May 1995 found no evidence of 
chronic active hepatitis.  However, a second liver biopsy in 
November 1997 was consistent with hepatitis C with mild 
inflammatory activity and mild fibrosis.  A May 1998 
statement from Thomas R. Riley III, M.D., indicated that the 
veteran had an exposure panel positive for hepatitis B, but 
was not active or a carrier, and that he had hepatitis C. 

In December 1999, the Board obtained an opinion from Ward A. 
Olsen, M.D., the Chief of Gastroenterology at the Madison, 
Wisconsin, VA Medical Center.  After reviewing the entire 
record, Dr. Olsen stated that it was most unlikely that the 
veteran acquired hepatitis C in the course of his treatment 
for the gunshot wound or during the subsequent 
hospitalizations for knee surgery, since he apparently did 
not receive transfusions during any of those treatments, and 
intraoperative transmission from an infected health care 
worker was certainly very remote.  However, Dr. Olsen 
concluded that it was reasonable to assume that the inservice 
episode of viral hepatitis was the first manifestation of the 
veteran's hepatitis C infection, since chronic hepatitis C is 
usually very slowly progressive over decades, and diagnosis 
20 to 30 years after infection is not at all uncommon.  

The Board notes that the record as a whole does not contain 
definitive evidence establishing the etiology of the 
veteran's hepatitis C.  However, the opinion of Dr. Olsen, 
while it does not conclusively resolve the issue, does serve 
to at least put the evidence for and against inservice 
incurrence in relative equipoise.  Resolving reasonable doubt 
in the veteran's favor, the Board concludes that the veteran 
is entitled to service connection for hepatitis C.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

Service connection for hepatitis C is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

